 1   Phillip F. Cramer
     Tennessee Bar No. 20697
 2   Ryan T. Holt
     Tennessee Bar No. 30191
 3
     SHERRARD ROE VOIGT & HARBISON, PLC
 4   150 3rd Avenue South, Ste. 1100
     Nashville, TN 37201
 5   615.742.4200
     Attorneys for Defendant Northeastern
 6   Nevada Regional Hospital

 7   pro hac vice applications to be filed
 8
                                 UNITED STATES DISTRICT COURT
 9
                                         DISTRICT OF NEVADA
10

11
     NEW HORIZON HOME CARE, LLC, and                          Case No: 3:19-cv-00521-RCJ-WGC
12
     GUIDING LIGHT HOSPICE, INC.
13                              Plaintiffs,
                                                              STIPULATION AND REQUEST
14                   -vs-                                     FOR EXTENSION OF TIME
     NORTHEASTERN NEVADA REGIONAL                             [FIRST REQUEST]
15   HOSPITAL, HORIZON HOSPICE, INC.,
     GENESIS HOSPICE, LLC, GENESIS
16   HOME HEALTH SERVICES, INC.,
     HIGHLAND MANOR, DREW BANFORD,
17   BILLIE JEAN CRAWFORD, TRAVIS
     SPENCER, QUERUBIN IGUBAN, JR.,
18   M.D., DEBRA ANDERSON,
     MARISSELLA (CHELLA) ELLIOT,
19   ALICE ALLEN,

20                            Defendants.

21
            Defendant NORTHEASTERN NEVADA REGIONAL HOSPITAL (“Defendant”), by
22
     and through its counsel PHILLIP F. CRAMER and RYAN T. HOLT of the law firm of
23
     SHERRARD ROE VOIGT & HARBISON, PLC, pursuant to FRCP 6(b)(1)(A) and LR IA 6-
24   1, respectfully request this Court for an extension of time until December 13, 2019 to provide
25   a responsive pleading to Plaintiffs’ Complaint in the above-entitled matter for each of the
26   following reasons:

27

28
 1          1.       Defendant has been acting diligently since obtaining a copy of the Complaint

 2   to obtain a determination with its insurer about coverage and the appointment of defense

 3
     counsel, but despite that diligence no final decision has yet been received;
            2.       This extension request is only for approximately thirty (30) days, and this is the
 4
     first request by this Defendant for any extension of time; and
 5
            3.       Counsel for Plaintiffs is not opposed to extend the time as described above.
 6

 7

 8   DATED: November 14, 2019.                               DATED: November 14, 2019.

 9
     SHERRARD ROE VOIGT &                                    KENT LAW
     HARBISON, PLC                                           Counsel for Plaintiffs,
     Attorneys for Defendants                                New Horizon Home Care, LLC and
10   Northeastern Nevada Regional Hospital                   Guiding Light Hospice, Inc.
     150 3rd Avenue South, Ste. 1100                         201 West Liberty Street, Suite 320
11   Nashville, TN 37201                                     Reno, NV 89501
     Telephone: (615) 742-4200                               Telephone: (775) 324-9800
12   Facsimile: (615) 742-4539                               Facsimile: (775) 324-9803

13

14   By: /s/ Phillip F. Cramer                            By: /s/ Stephen S. Kent _
           PHILLIP F. CRAMER                                     STEPHEN S. KENT
15
           Tennessee Bar No. 20697                               Nevada Bar No. 1251
           RYAN T. HOLT                                          skent@skentlaw.com
           Tennessee Bar No. 30191
16
            pro hac vice applications to be filed
17

18

19

20

21                                                      IT IS SO ORDERED:
22
                                                        _____________________________
23
                                                        UNITED STATES MAGISTRATE JUDGE
24
                                                        DATED: November 15, 2019.
25

26

27

28
